                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 PLASTRONICS SOCKET                            §
 PARTNERS, LTD. ET AL,                         §
                                               §
       Plaintiffs,                             §         Case No. 2:18-cv-00014-JRG-RSP
                                               §
 v.                                            §
                                               §
 DONG WEON HWANG ET AL,                        §
                                               §
       Defendants.                             §

                                            ORDER

       Before the Court is the Report and Recommendation of Magistrate Judge Payne dated

February 13, 2019 (Dkt. No. 168) which recommends that Plastronics’ Motion to Dismiss Hwang

and HiCon Co., Ltd's Counterclaims for Failure to State a Claim Upon Which Relief can be

Granted Under Rule 12(b)(6) (Dkt. No. 92) be granted in part. No objections having been filed and
    .
for the reasons set forth in the Court’s Report and Recommendation, the Recommendation is

ADOPTED. Accordingly,

       It is ORDERED that Plastronics’ Motion to Dismiss Hwang and HiCon Co., Ltd's

Counterclaims for Failure to State a Claim Upon Which Relief can be Granted Under Rule 12(b)(6)

(Dkt. No. 92) is GRANTED IN PART. The Motion is GRANTED with respect to counterclaims

for infringement of the ’602 Patent, but DENIED in all other respects.

       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 1st day of March, 2019.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
